Goldstein, J., concurs in part and dissents in part and votes to modify the judgment by deleting the provision thereof in favor of Honeywell, Inc., and vacating the provision of the order granting the motion of Honeywell, Inc., for summary judgment dismissing the complaint and cross claims insofar as asserted against it and substituting therefor a provision denying the motion of Honeywell, Inc., with the following memorandum with which H. Miller, J.P., concurs:
The plaintiffs seek, inter alia, damages for personal injuries sustained by the then two-year-old infant plaintiff when she was scalded by hot tap water in a bathroom sink in the home of her grandparents, Nicholas Cerulli and Ann Marie Cerulli. The plaintiffs sued the Cerullis as owners of the premises where the accident occurred, Reliance Fuel Oil Associates, Inc. (hereafter Reliance), which installed the hot water heating system, Bock Water Heaters, Inc. (hereinafter Bock) which distributed the hot water heater tank and burner, and Honeywell, Inc. (hereinafter Honeywell), which manufactured the aquastat used to measure the temperature of the water in the tank and allegedly manufactured the well in which the aquastat was inserted.
I agree with the majority that the Supreme Court properly granted Bock’s motion for summary judgment. Bock demonstrated its entitlement to judgment as a matter of law (see Speller v Sears, Roebuck & Co., 100 NY2d 38, 41 [2003]) and the papers submitted in opposition failed to set forth competent evidence of a defect, “an improper design or the inadequacy or absence of warnings for use of the product” (Amatulli v Delhi Constr. Corp., 77 NY2d 525, 532 [1991]; Voss v Black & Decker Mfg. Co., 59 NY2d 102, 108 [1983]; Felix v Akzo Nobel Coatings, 262 AD2d 447, 448 [1999]; Lancaster Silo & Block Co. v Northern Propane Gas Co., 75 AD2d 55 [1980]).
However, the Supreme Court should have denied Honeywell’s *508motion for summary judgment. Although there is no evidence in the record of any defect in the aquastat, nor is there any competent evidence of a design defect (see Jemmott v Rockwell Mfg. Co., 216 AD2d 444 [1995]), Honeywell failed to establish its entitlement to judgment as a matter of law on the issue of whether it violated a duty to warn. In its motion papers, Honeywell acknowledged that if the aquastat in question, which was approximately 2V2 inches deep “had been installed in the 4-inch well at the time of the incident, the aquastat would not be able to accurately gauge the temperature of the water in the water heater.” It attributed the accident to the installer’s improper use of the aquastat in question with a 4-inch well.
Honeywell’s instructions warn that “[t]he immersion well must fit the sensing bulb snugly and bulb must rest against bottom of well.” However, Honeywell’s specifications for this aquastat state “[i]mmersion well: . . . Insulation—2V4 or 4 in.” A mechanical engineer employed by Bock testified at his deposition that that provision specified the “maximum length” of the well and he was not aware of “anything else” which “an installer could look at to figure out what size well to use with that aquastat.”
Since Honeywell attributed the accident to the use of a four-inch well, which was within the range of maximum lengths in its own specifications for the aquastat in question, there is an issue of fact as to whether its warnings were sufficient under the particular circumstances of this case. The adequacy of the warnings is an issue of fact for the jury (see Tucci v Bossert, 53 AD2d 291 [1976]).